Exhibit 10.3
CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE
PLACE WITH THREE ASTERISKS [***].
PROPPANT SUPPLY AGREEMENT
by and between
CARBO CERAMICS INC.
and
HALLIBURTON ENERGY SERVICES, INC.
Dated August 28, 2008

1



--------------------------------------------------------------------------------



 



PROPPANT SUPPLY AGREEMENT
     THIS PROPPANT SUPPLY AGREEMENT (this “Agreement”) is entered into as of
August 28, 2008 by and between CARBO Ceramics Inc., a corporation organized
under the laws of the state of Delaware and having its principal office at 6565
N. MacArthur Blvd., Suite 1050, Irving, Texas 75039 (“Seller”), and Halliburton
Energy Services, Inc., a corporation organized under the laws of the state of
Delaware, having its principal office at 10200 Bellaire Blvd., Houston, Texas
77072 (“Buyer”). Buyer and Seller shall each be referred to herein as a “Party.”
Buyer and Seller shall collectively be referred to herein as the “Parties.”
RECITALS
     WHEREAS, Seller wishes to achieve operational efficiencies and increase its
sales volume of Products (defined below);
     WHEREAS, Buyer wishes to enter into this Agreement in order to purchase
additional Products from Seller;
     WHEREAS, contemporaneously with executing this Agreement, the Parties and
Pinnacle Technologies, Inc., a wholly-owned subsidiary of Seller, are also
entering into that certain Asset Purchase Agreement (“APA”), dated August 28,
2008; and
     WHEREAS, Buyer and Seller wish to establish their rights and obligations
with respect to the purchase and sale of the Products as further set forth
herein;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
AGREEMENT
ARTICLE I- DEFINITIONS
As used herein, the following terms shall have the meanings set forth below.
Additional terms are defined throughout the text of this Agreement.
“Actual Purchase Percentage” means the result of the formula set forth in
Section 4.1 hereof, which shall be used to determine whether the Purchase
Commitment has been met in a Measurement Period.
“Affiliate” means with respect to a specified person, a person that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the person specified. In order for a person or
entity to qualify as an Affiliate of Seller, such person or entity must also be
primarily and directly engaged in the business of manufacturing and selling
Products. No person or entity shall be considered to be directly and primarily
engaged in such business solely by means of (i) their ownership of equity
interests in Seller or its Affiliates,

2



--------------------------------------------------------------------------------



 



(ii) service on the Board of Directors or similar governing body of Seller or
its Affiliates or (iii) service as an executive officer of Seller or its
Affiliates.
“Base Selling Price” means with respect to each Seller Product Line sold in a
Geographic Region, the [***] for sales of such Seller Product Line to customers,
other than [***]. An example of the calculation of Base Selling Price is set
forth on Exhibit E. [***].
“Buyer Beneficiary” means each of the Affiliates of Buyer that have executed, in
conjunction with Seller or its Affiliates, the Affiliate Addendum, the form of
which is attached hereto as Exhibit A.
“CARBO Products” means Products produced by Seller, its Affiliates and any of
its production subcontractors.
“CARBO Sources” means Seller, its Affiliates and its network of approved,
independent distributors as set forth on Exhibit C attached hereto, as the same
may be amended by Seller from time to time.
“Effective Date” means the Closing Date, as defined in the APA.
“Geographic Region” means each of the geographic regions as more specifically
defined on Exhibit D attached hereto, as each of such regions is applied and
defined in the ordinary course of Seller’s business.
“Material Breach” means a failure by a Party to perform any material obligation,
covenant or undertaking of that Party hereunder, which obligation, covenant or
undertaking, if not cured in accordance with the provisions of this Agreement,
would deprive the counterparty of a material benefit justifiably expected by the
counterparty under this Agreement.
“Measurement Period” shall have the meaning set forth in Section 4.1 hereof.
“2008 Measurement Period” shall have the meaning set forth in Section 3.3(a)
hereof.
“Prioritize” means that in the event of applicable Seller Product shortages,
Seller shall use commercially reasonable efforts to fill the orders of Buyer and
the Buyer Beneficiaries before orders from other parties for the identical
Product made under similar circumstances, including the Geographic Region for
which the order is placed.
“Products” means all types and forms of ceramic proppants, including
resin-coated ceramic proppants.
“Qualified Purchases” means with respect to each Measurement Period or other
applicable period, (i) the number of pounds of CARBO Products purchased
worldwide from CARBO Sources by Buyer and the Buyer Beneficiaries plus (ii) the
number of pounds of CARBO Products (if any) that are purchased directly from
CARBO Sources by customers of Buyer or the Buyer Beneficiaries, and then
utilized in a hydraulic fracture treatment job performed by Buyer

3



--------------------------------------------------------------------------------



 



or Buyer Beneficiaries plus “Unfulfilled Orders”; in each case, during such
Measurement Period and less any returns of CARBO Products that are properly
authorized and accepted by CARBO Sources. All references to Buyer in this
Agreement when addressing Product purchases shall include Product purchases made
by Buyer Beneficiaries.
“Seller Product Lines” means each of the Product lines of Seller set forth on
Exhibit E attached hereto. Additional Product lines may be added to such
Exhibit E by Seller from time to time.
“Threshold Purchases” means with respect to each Measurement Period, the amount
of Qualified Purchases that would result in the Actual Purchase Percentage being
[***]%.
“Total CARBO Production” means the total number of pounds of CARBO Products
produced in a given calendar year.
“Total HP Production” means the total number of pounds of CARBOHYDROPROP™
produced by Seller, its Affiliates and any of its production subcontractors in a
given calendar year.
“Total Worldwide Purchases” means with respect to each Measurement Period or
other applicable period, the total number of pounds of Product purchased
worldwide by Buyer and its Affiliates during such time period, regardless of
source, less any returns of Products that are properly authorized and accepted
by the applicable selling party.
“Unfulfilled Orders” means the total number of pounds of Product (i) actually
ordered and not cancelled or withdrawn by Buyer or the Buyer Beneficiaries from
Seller or its Affiliates in a given period pursuant to the terms of this
Agreement, (ii) which was included in the applicable demand forecast for such
period pursuant to Section 2.3 herein, and (iii) which was not delivered by or
on behalf of Seller or its Affiliates.
ARTICLE II - AGREEMENT TO PURCHASE AND SELL; FORECASTS
2.1 Agreement to Purchase Products. Except as set forth in the last sentence of
Section 4.3, beginning on the Effective Date and throughout the term of this
Agreement, Buyer hereby agrees that it and its Affiliates shall purchase at
least [***]% of their total global Product requirements from Seller each
calendar year, as further described herein (the “Purchase Commitment”).
Notwithstanding the foregoing, in no event shall Buyer or its Affiliates be
prohibited from purchasing products on the market from third parties which are
similar to the Products, even if such third party is a competitor of Seller.
Each Buyer Beneficiary shall execute an Affiliate Addendum before being able to
purchase CARBO Products under the terms of this Agreement, using the form set
forth herein as Exhibit A. Each Affiliate Addendum shall (a) incorporate the
terms of this Agreement, and (b) contain such other provisions as may be
reasonably necessary to comply with the applicable laws and regulations of the
jurisdiction in which the Buyer Beneficiary is located.
2.2 Agreement to Sell Products. Beginning on the Effective Date and throughout
the term of this Agreement, Seller hereby agrees to Prioritize Buyer and Buyer
Beneficiaries’ CARBO

4



--------------------------------------------------------------------------------



 



Product needs pursuant to the terms hereof. All purchases of Products shall be
governed by the terms and conditions set forth in this Agreement and in Seller’s
Terms and Conditions of Sale (“Seller’s Terms”), a copy of which is attached
hereto as Exhibit B. In the event of a conflict or inconsistency between the
terms and conditions set forth herein and Seller’s Terms, the terms and
conditions of this Agreement shall prevail.
2.3 Forecast for Buyer Demand. No later than 30 calendar days prior to the
beginning of each calendar quarter during the term of this Agreement (and upon
the Effective Date), Buyer shall provide a reasonably detailed, non-binding
forecast prepared in good faith that sets forth the total quantity of each type
of Seller’s Products that Buyer and the Buyer Beneficiaries reasonably
anticipate to purchase from Seller and its Affiliates during such calendar
quarter in each Geographic Region (each, a “Demand Forecast”). If Seller does
not believe it will be able to meet the quantities requested in a Demand
Forecast, Seller may respond in writing to Buyer’s Demand Forecast within five
(5) calendar days and notify Buyer what quantities of Products it expects to be
able to fill (each, a “Revised Demand Forecast”). Buyer may revise its Demand
Forecast based on Seller’s response and shall notify Seller in writing of such
revision within five (5) calendar days of receipt of Seller’s Revised Demand
Forecast. Except as specifically set forth in Section 4.3 below, in the event of
conflict between forecasted quantities, Seller’s Revised Demand Forecast shall
control for purposes of calculating Unfulfilled Orders. The Parties shall use
their best efforts to promptly notify the other upon any material change in each
Demand Forecast or Revised Demand Forecast.
ARTICLE III - PRICES; PAYMENT
3.1 Selling Price.
     (a) Subject to the provisions of Section 6.1 below, Seller shall sell, and
shall cause its Affiliates to sell, each CARBO Product to Buyer or the Buyer
Beneficiaries, as applicable, at the then current Base Selling Price, less any
discount applicable pursuant to this Article III. Base Selling Prices shall be
calculated for each Seller Product Line on [***] basis for each Geographic
Region. Upon the [***], and thereafter no later than [***] under this Agreement,
Seller shall send Buyer a written report that sets forth the Base Selling Price
by Seller Product Line in each Geographic Region (a “Pricing Report”). The Base
Selling Price in each Pricing Report shall continue to be in effect until the
next Pricing Report is sent to Buyer by Seller.
     (b) From time to time during the term of this Agreement, Buyer and Seller
may also enter into special written pricing arrangements for Seller Product
Lines in particular Geographic Regions. Any such arrangements shall be specified
in a written document executed by both Parties.
3.2 Applicable Discount. Subject to Section 3.3 below, during the term of this
Agreement, Buyer and Buyer Beneficiaries shall be entitled to receive a discount
from the Base Selling Price for each Seller Product sold pursuant to this
Agreement depending upon the Actual Purchase Percentage achieved during the
last-ended Measurement Period as specified in the table below. Any change in
discount shall be effective upon the delivery by Buyer of the report specified
in Section 4.2 after the end of a Measurement Period; provided, that Seller’s
observation of a

5



--------------------------------------------------------------------------------



 



discount shall not preclude Seller from (i) disputing any item in such report or
(ii) subsequently recovering the amount of any excess discount that was granted
to Buyer or Buyer Beneficiaries due to discrepancies in such report:

      Actual Purchase Percentage   Discount off Base Selling Achieved   Price At
least [***]% up to [***]%   [***]% More than [***]% up to [***]%   [***]%
Greater than [***]%   [***]%

3.3 2008 and 2009 Discount Opportunities. Notwithstanding the provisions of
Section 3.2:
     (a) Beginning with the first full calendar month after the Effective Date
and continuing for the remainder of the 2008 calendar year (“2008 Measurement
Period”), Seller shall sell its Products to Buyer and Buyer Beneficiaries in
each Geographic Region at the lower of (i) the price paid for such Product by
Buyer as of the Effective Date or (ii) a [***]% discount off of the applicable
Base Selling Price.
     (b) If Buyer does not attain at least a [***]% Actual Purchase Percentage
for the 2008 Measurement Period, Seller shall continue to offer Products to
Buyer at a [***]% discount off Base Selling Price during the 2009 calendar year;
provided, that during 2009, Buyer and the Buyer Beneficiaries must collectively
purchase at least (i) [***] metric tons of Products manufactured by the plant of
Seller’s Subsidiary in [***] and (ii) [***] metric tons of Products manufactured
by the plant of Seller’s Subsidiary in [***]. If applicable, Seller shall make
such discount available immediately during 2009. If Buyer does not satisfy the
[***] and [***] purchase requirements set forth in this subparagraph (b) by the
end of 2009, then Buyer shall pay Seller an amount equal to [***]% of all
Qualified Purchases (other than those specified in clause (ii) of such
definition) made during 2009 no later than February 1, 2010.
3.4 Payment. Unless agreed to otherwise by Seller or specified herein, payment
for all sales of Product shall be made thirty (30) days after the date of the
applicable invoice, provided, however, Buyer shall have the right to withhold
any amounts disputed in good faith until resolved by the parties; provided,
further, that in the event of an invoice that contains both disputed and
undisputed amounts, the undisputed amounts will be paid promptly. Payment for
Product to Seller or its Affiliates shall be made, at the option of Buyer,
(i) in the United States, or (ii) in the country from which the Goods were
shipped. All payments hereunder shall be made in U.S. dollars or such other
currency in which Seller may quote prices for the relevant Seller Product Lines.
Any overdue amounts under this Agreement shall bear interest at a rate equal to
the lesser of (a) 1.5% per month or (b) the maximum rate permitted by law.
Charges for Product ordered by Buyer Beneficiaries will be invoiced to and paid
by such Buyer Beneficiaries.

6



--------------------------------------------------------------------------------



 



3.5 Audit Rights. When requested reasonably in advance by Buyer, and subject to
the execution of a standard form of confidentiality agreement for such
engagements, Buyer shall have the right for an independent third party that is
reasonably acceptable to Seller (the “Sales Price Auditor”) to inspect, review
and audit any and all records of Seller and its Affiliates during normal
business hours that are relevant to the calculation of the Base Selling Price.
It is understood that the Sales Price Auditor shall be free to share any and all
information discovered during such audit with Buyer that relates to the matters
set forth herein, but shall in no case disclose (i) the name of particular
customers of Seller or its Affiliates or (ii) specific prices paid for Product
(other than for purchases from Buyer and Buyer Beneficiaries). Buyer may not
audit records pursuant to this Section 3.5 more than once every twelve months.
ARTICLE IV- DETERMINATION OF PURCHASE COMMITMENT; PENALTY
4.1 Purchase Commitment Calculation. The Parties agree that the determination of
whether the Purchase Commitment has been met shall be conducted (i) at the end
of each calendar year during the term of this Agreement and (ii) within 45 days
of the expiration of the term of this Agreement pursuant to Section 7.1, based
upon the days in such calendar year in which this Agreement was in effect (each
of clause (i) and (ii), a “Measurement Period”) by means of the following
equation:
     [Qualified Purchases / Total Worldwide Purchases] x 100% = Actual Purchase
Percentage.
4.2 Procedure for Calculation; Damages. Within 20 days of the end of each
Measurement Period, Buyer shall send Seller a written report that sets forth in
reasonable detail Buyer’s calculation of (i) Qualified Purchases, (ii) Total
Worldwide Purchases, (iii) the Actual Purchase Percentage for such Measurement
Period and (iv) any Liquidated Damages due pursuant to Section 4.3, along with
payment thereof. Seller shall then have 30 days to review each such report,
during which Seller shall provide written notice to Buyer of any item thereon
that is disputed by Seller. All such disputes shall be settled in accordance
with Article IX hereof. Acceptance of any Liquidated Damages payment by Seller
shall not act as a waiver by Seller of any inaccuracies in the calculation
thereof.
4.3 Penalty for Failure to Meet Purchase Commitment. At the end of each
Measurement Period in which the Actual Purchase Percentage is less than [***]%,
Buyer shall pay Seller as direct and liquidated damages an amount in U.S.
dollars determined by the following equation:
     [Threshold Purchases- Qualified Purchases] x $[***] = Liquidated Damages.
Notwithstanding the foregoing, (i) for the 2008 Measurement Period, Buyer shall
not be in violation of Section 2.1 hereof and no Liquidated Damages shall be
payable and (ii) solely for the purpose of calculating whether any liquidated
damages are due and payable for the 2009 calendar year Measurement Period,
Unfulfilled Orders shall be based upon the Buyer Demand

7



--------------------------------------------------------------------------------



 



Forecasts provided during 2009 as opposed to any Revised Demand Forecasts
provided by Seller.
4.4 Additional Buyer Covenants
     (a) Buyer agrees to provide Seller a written report within 10 days of the
end of each month setting forth (1) the amount of Qualified Purchases during
such month (including written documentation that evidences any purchases claimed
under clause (ii) of such definition) and (2) the amount of Total Worldwide
Purchases during such month. The report shall set forth in reasonable detail the
basis for the calculations set forth therein. Seller’s receipt of such report
shall not prejudice any rights or remedies of Seller under this Agreement for
any inaccuracies or misstatements therein.
     (b) When requested reasonably in advance by Seller, and subject to the
execution of a standard form of confidentiality agreement for such engagements,
Seller shall have the right for an independent third party that is reasonably
acceptable to Buyer (the “Purchase Commitment Auditor”) to inspect, review and
audit any and all records of Buyer and its Affiliates during normal business
hours that are relevant to the calculation of the Actual Purchase Percentage,
Liquidated Damages or other matters associated with this Agreement. It is
understood that the Purchase Commitment Auditor shall be free to share any and
all information discovered during such audit with Seller that relates to the
matters set forth herein, but shall in no case disclose (i) the name of
particular customers of Buyer or its Affiliates or (ii) specific prices paid for
Product by Buyer, its Affiliates or its customers (other than for purchases from
Seller or its Affiliates). Seller may not audit records pursuant to this
Section 4.4(b) more than once every twelve months.

8



--------------------------------------------------------------------------------



 



ARTICLE V - ORDER PLACEMENT
5.1 Methods. Seller shall acknowledge each purchase order placed by the Buyer
which is in material compliance with this Agreement, and once accepted by
Seller, Prioritize each such order.
5.2 Acceptance. Seller’s acknowledgment of each purchase order shall constitute
acceptance thereof, unless otherwise noted in such acknowledgement.
ARTICLE VI- OTHER AGREEMENTS RELATING TO PRODUCTS
6.1 CARBOHYDROPROP™.
     (a) Notwithstanding any provision in this Agreement to the contrary, in no
event shall CARBOHYDROPROP™ be eligible for any discount until Seller’s Base
Selling Price for such Seller Product Line in the Geographic Region “USA Core
Area 1” is at least $[***] per pound for a period of [***] consecutive months.
After such time, the discounts set forth in this Agreement shall apply to
purchases of CARBOHYDROPROP™.
     (b) If Buyer attains an Actual Purchase Percentage of [***]% or greater for
any Measurement Period and the price of CARBOHYDROPROP™ increases from the level
last offered to Buyer prior to the Effective Date, then for a period of [***]
months from the date that both such conditions are satisfied, Seller shall not
increase Buyer’s price for CARBOHYDROPROP™ above the rate charged in each
Geographic Region immediately prior to the end of such Measurement Period.
     (c) To the extent that such quantities are, in Seller’s reasonable
discretion, needed to satisfy Buyer demand as set forth in the Product forecasts
specified in Section 2.3, beginning with the 2009 calendar year and on an annual
basis thereafter during each full year of the term of this Agreement, Seller
shall use commercially reasonable efforts to make available to Buyer an amount
of CARBOHYDROPROP™ that is equal to the result of the following equation when
using data derived from the prior calendar year:
Total HP Production x [Qualified Purchases/Total CARBO Production] = Annual
Amount of CARBOHYDROPROP™ to be made available for Buyer purchase.
     For example, assume for 2008 (i) [***] pounds of Total HP Production, [***]
pounds of Qualified Purchases and [***] pounds of Total CARBO Production. The
amount of CARBOHYDROPROP™ to be made available to Buyer during 2009 pursuant to
the terms of this Section 6.1(c) shall be equal to [***] pounds [[***]].
6.2 Exclusivity for Newly Developed Products.
     (a) Beginning after Buyer has achieved an Actual Purchase Percentage in any
Measurement Period of at least [***]%, and until the next Measurement Period
determination date in which the Actual Purchase Percentage is less than [***]%
(the “Exclusivity Period”), Seller shall offer Buyer the exclusive right to
market new commercial Products solely developed

9



--------------------------------------------------------------------------------



 



by Seller (each, a “Qualified New Product”) in accordance with the provisions of
this Section 6.2.
     (b) If Seller desires to introduce a Qualified New Product to the
marketplace during an Exclusivity Period, it shall provide written notice of
such fact to Buyer. During the 20 day period after Seller’s notice is received,
Buyer and Seller shall enter into negotiations concerning the terms applicable
to the sale of the Qualified New Product, including the purchase price and
minimum quantities that Buyer is willing to commit to purchase. If Buyer
provides Seller with a binding written purchase commitment for the Qualified New
Product that specifies quantities, purchase prices, timing of purchases and
other terms that are reasonably acceptable to Seller during such 20 day period,
then Seller shall exclusively sell such Qualified New Product to Buyer and Buyer
Beneficiaries for a period of [***] months therefrom.
     (c) If Buyer does not provide a written purchase commitment to Seller in
accordance with the requirements of Section 6.2(b) above, then after the
expiration of such 20 day period, Seller shall be free to offer, market and sell
the Qualified New Product to third parties, without any obligation of
exclusivity hereunder.
6.3 Forward Stocking of Inventory. From time to time during the term of this
Agreement, Seller agrees to discuss in good faith all requests made by Buyer for
the forward stocking of Product inventory owned by Seller in select
international markets; provided, in no event shall Seller be obligated to place
forward-stocked inventory in any jurisdiction where such inventory may result in
Seller or its Affiliates having a taxable presence that they would not otherwise
have. Buyer agrees to cooperate with Seller in (i) ensuring that any forward
stocked inventory agreed to by the Parties remains physically separated from
property owned by parties other than Seller and properly secured and (ii) taking
any other actions that are necessary or advisable to advise third parties that
such inventory is owned by Seller, including the filing of financing statements
or other public notice actions that may be available under local regulation. Any
forward-stocked inventory shall be automatically sold to and purchased by Buyer
at the then-applicable prices and other terms specified in this Agreement upon
the earlier of (A) the time that is immediately prior to Buyer’s sale of such
inventory to a third party or (B) 90 days from the arrival of such inventory at
the requested forward stocking location.
6.4 Private Labeling Discussions. During the term of this Agreement, Seller
agrees to discuss with Buyer in good faith any initiatives that Buyer would like
to propose concerning the labeling of Seller’s Products with Buyer’s name and
logo for sale to Buyer’s or Buyer Beneficiary customers.
6.5 Technical and Marketing Cooperation. Buyer and Seller agree to work
cooperatively to develop technical marketing materials to expand the market for
ceramic proppants. Seller will provide personnel with technical sales expertise
to Buyer, at no additional cost, to provide technical sales consultation
internally to Buyer and externally to Buyer’s customers as requested.

10



--------------------------------------------------------------------------------



 



ARTICLE VII - TERM
7.1 Term.
     (a) This Agreement shall be effective as of the Effective Date and shall
remain in effect for a period of five (5) years from the Effective Date.
     (b) This Agreement shall terminate upon the termination of the APA prior to
the Effective Date in accordance with its terms. Upon any such termination,
neither Party shall have any liability or obligation under this Agreement of any
kind.
7.2 Termination After Effective Date. After the Effective Date, this Agreement
may be terminated:

  (a)   by a Party upon the failure of the other Party to cure a Material Breach
within ninety (90) days after a written notice of such a Material Breach from
the first Party (the “Material Breach Notice”). If such a Material Breach is not
cured within ninety (90) days after the date of the Material Breach Notice, then
the first Party may terminate this Agreement by providing further written notice
to the other Party (the “Termination Notice”); provided that the Termination
Notice shall be received by the other Party no later than 30 days after the
expiry of the 90-day period following the date of the Material Breach Notice;
and provided further that the Termination Notice shall specify a termination
date no earlier than the business day following receipt by the other Party of
the Termination Notice and no later than 30 days after the expiry of the 90-day
period following the date of the Material Breach Notice. Nothing in this
paragraph (a) shall prohibit a Party from submitting a dispute relating to the
termination of this Agreement to binding arbitration pursuant to Section 9.2 of
this Agreement and recovering full damages for such termination in accordance
with the terms of this Agreement.     (b)   by either Party upon the other Party
becoming bankrupt, insolvent, or having a receiver, trustee or other similar
person appointed under insolvency laws to manage any part of its business or
assets.

Nothing in this Section 7.2 shall be deemed to release any Party from any
liability for any breach of this Agreement prior to the effective date of
termination.

11



--------------------------------------------------------------------------------



 



ARTICLE VIII - CONFIDENTIALITY
8.1 General Obligations.
     (a) All Confidential Information relating to or obtained from Buyer or
Seller shall be held in confidence by the recipient to the same extent and in at
least the same manner as the recipient protects its own confidential or
proprietary information, but in no event shall the recipient exercise less than
reasonable care. Except as otherwise provided in this Article VIII, neither
Buyer or Seller shall disclose, publish, release, transfer or otherwise make
available Confidential Information of, or obtained from, the other in any form
to, or for the use or benefit of, any person or entity without the disclosing
party’s prior written consent.
     (b) Each of Buyer and Seller shall, however, be permitted to disclose
relevant aspects of the other’s Confidential Information to its officers,
directors, attorneys, accountants and senior-level employees that are directly
involved with the performance of this Agreement, and to the officers, directors,
attorneys, accountants and such senior-level employees of its Affiliates, (to
the extent that such disclosure is not otherwise restricted under any contract,
license, consent, permit, approval or authorization granted pursuant to
applicable law, rule or regulation, and only to the extent that such disclosure
is reasonably necessary for the performance of its duties and obligations under
this Agreement (or the determination or preservation of its rights under the
Agreement)); provided, however, that the recipient shall take all reasonable
measures to ensure that Confidential Information of the disclosing party is not
disclosed or duplicated in contravention of the provisions of this Agreement by
such officers, directors, partners, agents, professional advisors, contractors,
subcontractors and employees.
     (c) If either party intends to disclose any Confidential Information in
connection with any claim or action to determine or preserve its rights under
this Agreement, then that party will give prior notice to the other party and
take such reasonable actions as may be specified by the other party to obtain a
protective order or cause the Confidential Information to be filed under seal
(or give the other party an opportunity to obtain a protective order).
     (d) The obligations in this Section 8.1 shall not restrict any disclosure
pursuant to any applicable law, regulation or by order of any court or
government agency (provided that the recipient shall give prompt notice to the
disclosing party of such order, shall disclose only such Confidential
Information as the recipient is required to disclose under the applicable law or
order, and shall take such reasonable actions as may be specified by the
disclosing party at the disclosing party’s cost to resist providing such access
or to obtain a protective order), or any disclosure required by the rules of any
national securities market, and shall not apply with respect to information that
(1) is independently developed by the recipient without violating the disclosing
party’s proprietary rights, (2) is or becomes publicly known (other than through
unauthorized disclosure by the receiving party), (3) is already known by the
recipient at the time of disclosure without any obligation of confidentiality to
the disclosing party, or (4) is disclosed to a party by a third person which the
recipient reasonably believes has legitimate possession thereof and the
unrestricted right to make such disclosure.

12



--------------------------------------------------------------------------------



 



8.2 Unauthorized Acts. Without limiting either party’s rights in respect of a
breach of this Section, each party shall:

  (i)   promptly notify the other party of any unauthorized possession, use or
knowledge, or attempt thereof, of the other party’s Confidential Information by
any person or entity that may become known to such party;     (ii)   promptly
furnish to the other party the details of the unauthorized possession, use or
knowledge, or attempt thereof, known by such party and assist the other party in
investigating or preventing the recurrence of any unauthorized possession, use
or knowledge, or attempt thereof, of Confidential Information;     (iii)  
cooperate with the other party in any litigation and investigation against third
parties deemed necessary by the other party to protect its proprietary rights;
and     (iv)   promptly use its commercially reasonable efforts to prevent a
recurrence of any such unauthorized possession, use or knowledge, or attempt
thereof, of Confidential Information.

     Each party shall bear the cost it incurs as a result of compliance with
this Section.
8.3 Confidential Information. For purposes of this Agreement, “Confidential
Information” of a Party shall mean all information and documentation of such
Party (or its Affiliates), whether disclosed to or accessed by the other Party
(or its Affiliates) in connection with the activities contemplated by this
Agreement that has been marked as “Proprietary” or “Confidential” or bears some
other proprietary designation, or if disclosed orally or visually, has been
designated by a party as confidential when disclosed and subsequently confirmed
in a letter or other written statement or summary made to the other party within
thirty (30) days of such disclosure, and shall include, without limitation:

  (i)   information concerning business plans,     (ii)   financial information,
    (iii)   information concerning operations and the results of operations,    
(iv)   pricing information and marketing strategies,     (v)   information that
a party is legally obligated not to disclose,     (vi)   information that
qualifies as a trade secret under applicable law,     (vii)   this Agreement,  
  (viii)   patents, unpatented inventions and information regarding product
development and improvements, and

13



--------------------------------------------------------------------------------



 



  (ix)   material and performance specifications.

ARTICLE IX - STEERING COMMITTEE; DISPUTE RESOLUTION
9.1 Steering Committee
     (a) The Parties shall establish and maintain throughout the term of this
Agreement a committee (the “Steering Committee”) to oversee the implementation
and operation of this Agreement. The Steering Committee shall consist of four
people. Seller shall be entitled to appoint two members of the Steering
Committee and Buyer shall be entitled to appoint two members of the Steering
Committee. The initial members of the Steering Committee appointed by Seller
shall be the Managing Director of Europe, Africa and The Middle East and the
Director of U.S. Sales of Seller, and the initial members of the Steering
Committee appointed by Buyer shall be the Category Manager — Proppants and the
Vice President of Production Enhancement of Buyer. Seller shall be entitled to
remove and replace at any time one or more of the members of the Steering
Committee appointed by Seller and Buyer shall be entitled to remove and replace
at any time one or more of the members of the Steering Committee appointed by
Buyer.
     (b) The Steering Committee shall oversee the implementation and operation
of this Agreement with the purpose of ensuring that each Party’s relevant
interests, as summarized in the Recitals to this Agreement, have and are being
addressed in a satisfactory manner consistent with the broad principles of
cooperation underlying the execution of this Agreement. If and to the extent the
Steering Committee determines that such relevant interests are not being
addressed in a fully satisfactory manner as contemplated herein, then they will
attempt to agree on what action, if any, is required in view of their joint
determination. Without limiting the foregoing, the Steering Committee shall meet
to discuss:

  A.   Product purchase prices under this Agreement     B.   Product lead times
    C.   Payment issues (past due, credit holds, etc)     D.   Discuss pertinent
end customer information

  1.   Input from end customers relating to the Products     2.   Discuss end
customer service issues and opportunities

  E.   Marketing & sales information     F.   Evaluate and discuss market status
and strategy     G.   Delivery performance     H.   Foreign Corrupt Practices
Act and OFAC Compliance issues

14



--------------------------------------------------------------------------------



 



          For the avoidance of doubt, each Party will retain independent pricing
authority and will determine on its own the pricing for its sales of Products to
third parties.
     (c) Unless otherwise agreed by the Parties, through their representatives
on the Steering Committee, until the first anniversary of the Effective Date,
the Steering Committee shall meet monthly at a mutually agreed date and location
to review the Parties’ performance under this Agreement. Following the first
anniversary of the Effective Date, the Steering Committee shall meet as agreed
upon by the Parties, through their representatives on the Steering Committee,
but in no event shall the Steering Committee meet less than quarterly.
Section 9.2 Dispute Resolution
     (a) In the event of a dispute arising out of or relating to this Agreement,
including but not limited to the existence and resolution of an alleged Material
Breach (a “Dispute”), the Parties will endeavor in good faith to mutually
resolve on a commercially reasonable basis such Dispute. Either Party may
initiate an attempt to mutually resolve a Dispute by sending written notice of
the Dispute to the other Party (the “Dispute Notice”). During the Parties’
attempts to mutually resolve a Dispute, the following groups of individuals
shall separately meet in person or by telephone: (i) Steering Committee
representatives from both Parties, (ii) the Vice President of Marketing and
Sales, on behalf of Seller, and Director Marketing and Development Completions
and Production, on behalf of Buyer, and (iii) the Senior Vice President and
Chief Financial Officer, on behalf of Seller, and the Senior Vice President
Completions and Production, on behalf Buyer. Any Dispute that cannot be mutually
resolved in accordance with this paragraph (a) within ninety (90) days of the
date of the Dispute Notice may be referred by either Party to binding
arbitration, as follows.
     (b) The Dispute, if referred by either Party to arbitration shall be fully
and finally resolved under the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”) which are in effect as of the date of this
Agreement (the “Rules”). The arbitral tribunal shall be composed of three
(3) arbitrators. Each Party shall appoint one (1) arbitrator, and the two
(2) arbitrators thus appointed shall appoint the third arbitrator. If a Party
fails to appoint its arbitrator within thirty (30) days of the receipt by the
respondent of the demand for arbitration, or if the two (2) party-appointed
arbitrators cannot agree on the third arbitrator within a period of thirty
(30) days after appointment of the third arbitrator, then the arbitrator of the
failing Party and/or the third arbitrator shall be appointed by the AAA within
thirty (30) days thereafter. The third arbitrator shall serve as chair of the
arbitral tribunal.
     (c) The arbitration shall take place in Dallas, Texas, unless the Parties
otherwise agree. The arbitration shall be conducted in the English language and
the award shall be rendered in English. The award shall be a reasoned award and
shall be in writing. In the award, the arbitral tribunal may apportion fees,
expenses, compensation, and attorneys’ fees among the parties in such amounts as
the arbitral tribunal determines is appropriate. The award shall be final and
binding on the Parties, and may be enforced and judgment entered thereon in any
state or federal court located in the State of Texas or elsewhere having
jurisdiction thereof or having jurisdiction over any of the Parties or any of
their assets.

15



--------------------------------------------------------------------------------



 



     (d) The Parties agree that any monetary award shall be made and payable in
U.S. Dollars, through a bank selected by the recipient of the award, together
with interest thereon at a monthly rate equal to 1% of the unpaid balance from
the date the award is granted to the date it is paid in full.
     (e) By agreeing to arbitration, the parties do not intend to deprive any
court of competent jurisdiction of its ability to issue any form of provisional
remedy, including but not limited to a preliminary injunction or attachment in
aid of the arbitration, or order any interim or conservatory measure. A request
for such provisional remedy or interim or conservatory measure by a party to a
court shall not be deemed a waiver of this agreement to arbitrate.
     (f) Notwithstanding anything to the contrary herein, the arbitration
provisions set forth herein, and any arbitration conducted thereunder, shall be
governed exclusively by the Federal Arbitration Act, Title 9 United States Code,
to the exclusion of any state or municipal law of arbitration.
ARTICLE X - ADDITIONAL REPRESENTATIONS
     (a) As used in this ARTICLE X, the definitions listed below shall have the
following meanings:
          (i) “Agent” means (i) any Person appointed by a power of attorney or
similar instrument granted by the Seller empowering that Person to represent
Seller with regard to the Products, and (ii) any agent, sales representative,
sponsor or other Person appointed or retained to assist the Seller to obtain or
retain business or to promote the distribution, marketing or sales of the
Products, including licensing agreements pursuant to which any Person
distributes, markets or sells the Products.
          (ii) “Anti-Corruption Laws” means, collectively, (i) the United States
Foreign Corrupt Practices Act (FCPA), (ii) laws enacted pursuant to the
Organization of Economic Cooperation and Development (OECD) Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, and (iii) any other applicable laws of relevant jurisdictions
prohibiting bribery and corruption.
          (iii) “Government Official” means (i) any officer, employee or agent
of any government (including any government of any country or any political
subdivision within a country) or of any department, agency or instrumentality
(including any business or corporate entity owned or managed by a government,
such as a national oil company or subsidiary thereof) thereof, or any Person
acting in an official capacity or performing public duties or functions on
behalf of any such government, department, agency or instrumentality, (ii) any
political party or official thereof, (iii) any candidate for public office, or
(iv) any officer, employee or agent of a public international organization,
including, but not limited to, the United Nations, the International Monetary
Fund or the World Bank.
          (iv) “Prohibited Payment” means any payment or provision of money or
anything of value (including any loan, reward, advantage or benefit of any
kind), either directly or indirectly, to any Government Official or family
member of any Government Official, to

16



--------------------------------------------------------------------------------



 



influence any act, decision or omission of any Government Official, to obtain or
retain business, to direct business to the Seller or Buyer or to gain any
advantage or benefit for the Seller or Buyer. Prohibited Payments do not
include: (i) any facilitating payment to a Government Official the purpose of
which is to expedite or to secure the performance of a routine governmental
action, or (ii) a reasonable and bona fide expenditure, such as travel and
lodging expenses, incurred by or on behalf of a Government Official that is
directly related to the execution or performance of a contract with a foreign
government or agency.
          (v) “US Trade Laws” means, collectively, (i) the Export Administration
Regulations (including but not limited to prohibitions against complying with
any unsanctioned foreign boycott) administered by the United States Department
of Commerce, (ii) the International Traffic in Arms Regulations administered by
the United States Department of State, (iii) the trade and economic sanctions
administered by the Office of Foreign Assets Control of the United States
Treasury Department and (iv) any other applicable law regulating trade by U.S.
companies or in U.S. items, services or technology.
     (b) Seller represents and warrants that it will comply with all applicable
laws, including but not limited to applicable Anti-Corruption Laws and US Trade
Laws, relating to the conduct of its business practices in connection with its
performance under this Agreement, including those that proscribe gratuities,
inducements, or Prohibited Payments. Seller specifically acknowledges that Buyer
is subject to the United States Foreign Corrupt Practices Act of 1977 and its
amendments (the “FCPA”). In addition, Seller represents that: (i) no individual
director, officer, or, to its knowledge, employee of the Seller that is
regularly involved in the performance of this Agreement, nor to its knowledge,
any spouse of any such individual director, officer, or employee of the Seller,
is a Government Official; (ii) it will not make or authorize any charitable or
political contribution in the name of Buyer without the prior consent of Buyer;
(iii) in the course of the performance of this Agreement, it will not make or
authorize any Prohibited Payment; and (iv) in the course of the performance of
this Agreement, it will not make or authorize the giving of money or anything of
value, directly or indirectly, to any Person while knowing or being aware of a
high probability that all or a portion of such money or thing of value would be
used to make a Prohibited Payment; and (v) none of its Agents has been retained
for the express purpose of obtaining or retaining business for Buyer that would
cause Buyer to purchase Products under this Agreement.
     (c) Buyer represents and warrants that it will comply with all applicable
laws, including but not limited to applicable Anti-Corruption Laws and US Trade
Laws, relating to the conduct of its business practices in connection with its
performance under this Agreement, including those that proscribe gratuities,
inducements, or Prohibited Payments. Buyer specifically acknowledges that Seller
is subject to the FCPA. In addition, Buyer represents that: (i) no director,
officer or, to its knowledge, employee of Buyer that is regularly involved in
the performance of this Agreement, nor to its knowledge, any spouse of an
individual director, officer, or employee of the Buyer, is a Government Official
; (ii) it will not make or authorize any charitable or political contribution in
the name of Seller without the prior consent of Seller; (iii) in the course of
the performance of this Agreement, it will not make or authorize any Prohibited
Payment; and (iv) in the course of the performance of this Agreement, it will
not make or authorize the giving of money or anything of value, directly or
indirectly, to any Person

17



--------------------------------------------------------------------------------



 



while knowing or being aware of a high probability that all or a portion of such
money or thing of value would be used to make a Prohibited Payment.
ARTICLE XI - MISCELLANEOUS
11.1 Entire Agreement. THIS AGREEMENT, INCLUDING THE EXHIBITS ATTACHED HERETO
AND INCORPORATED AS AN INTEGRAL PART OF THIS AGREEMENT, CONSTITUTES THE ENTIRE
AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND
SUPERSEDES ALL PREVIOUS AGREEMENTS BY AND BETWEEN BUYER AND SELLER AS WELL AS
ALL PROPOSALS, ORAL OR WRITTEN, AND ALL NEGOTIATIONS, CONVERSATIONS OR
DISCUSSIONS HERETOFORE HAD BETWEEN THE PARTIES RELATED TO THIS AGREEMENT,
INCLUDING WITHOUT LIMITATION, THAT CERTAIN LETTER AGREEMENT, DATED AUGUST 17,
2007, SENT BY SELLER TO BUYER.
11.2 Applicable Law; Survival. This Agreement shall be governed and controlled
as to validity, enforcement, interpretation, construction, effect and in all
other respects by the internal laws of the State of Delaware applicable therein,
without giving effect to the conflicts of laws principles thereof, and
specifically excludes the U.N. Convention on Contracts for International Sale of
Goods. The provisions of Section 4.3, the last sentence of Section 6.3,
Article VIII, Section 9.2 and Article XI shall survive any termination of this
Agreement.
11.3 Amendments; Independent Contractors. This Agreement may not be amended, nor
shall any waiver, change, modification, consent or discharge be affected, except
by an instrument in writing executed by or on behalf of the party against whom
enforcement of any such amendment, waiver, change, modification, consent or
discharge is sought. The Parties hereto intend by this Agreement solely to act
as independent contractors with respect to each other, and no other relationship
is intended to be created hereby.
11.4 Severability. The invalidity of any provision of this Agreement, or portion
thereof, shall not affect the validity of the remainder of such provision or of
the remaining provisions of this Agreement.
11.5 Section Headings. The headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
11.6 Assignability. This Agreement may not be assigned or transferred by a Party
without the prior written consent of the other Party. In the event of a
permitted assignment hereunder, the assigning Party shall, at the election of
the non-assigning Party, provide a guarantee in respect of the relevant
assignee, in form and substance satisfactory to the non-assigning Party which
approval shall not be unreasonably withheld or delayed.
11.7 Notice. All notices required or permitted to be given hereunder shall be in
writing and shall be deemed given (a) when delivered in person at the time of
such delivery or by facsimile with confirmed receipt of transmission at the date
and time indicated on such receipt or (b) when received if given by an
internationally recognized express courier service as follows, or at such

18



--------------------------------------------------------------------------------



 



other respective addresses or addressees as may be designated by notice given in
accordance with the provisions of this Section 11.7:
If to Buyer:
Halliburton Energy Services Inc.
10200 Bellaire Blvd., Suite 2NE,
Houston, Texas 77072
Attention: Category Manager- Proppants
Fax No.: 281-575-5775
with a copy to:
Halliburton Energy Services Inc.
10200 Bellaire Blvd., Suite 2NE,
Houston, Texas 77072
Attention: VP- Law
Fax No.: 281-575-5589
If to Seller:
CARBO Ceramics Inc.
9949 W. Sam Houston Parkway North
Houston, Texas 77064
Attention: Vice President of Marketing and Sales
Fax No.: 281-257-9400
with a copy to:
CARBO Ceramics Inc.
6565 N. MacArthur Blvd., Suite 1050
Irving, Texas 75039
Attention: Chief Financial Officer
           General Counsel
Fax No.: 972-401-0705
11.8 Non-Waiver. Failure, delay or forbearance of either party to insist on
strict performance of the terms and provisions of this Agreement, or to exercise
any remedy, shall not be construed as a waiver thereof and shall not waive
subsequent strict performance by a party.
11.9 Further Assurances. Each Party will use all reasonable efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
reasonably necessary or desirable under applicable law and otherwise to
consummate the transactions contemplated by this Agreement and to refrain from
taking any action that would prevent or delay the consummation of such
transactions. Each Party will execute and deliver such other documents,
certificates, agreements and other writings and take such other actions as may
be reasonable and necessary or desirable in order to consummate by it the
transactions contemplated by this Agreement.
11.10 Illegality and Severability. If application of any one or more of the
provisions of this Agreement shall be unlawful under applicable law and
regulations, then the Parties will attempt

19



--------------------------------------------------------------------------------



 



in good faith to make such alternative arrangements as may be legally
permissible and which carry out as nearly as practicable the terms of this
Agreement. Should any portion of this Agreement be deemed unenforceable by a
court of competent jurisdiction, the remaining portion hereof shall remain
unaffected and be interpreted as if such unenforceable portions were initially
deleted.
11.11 Captions. The captions in this Agreement are included for convenience or
reference only and shall be ignored in the construction or interpretation
hereof.
11.12 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed to be an original and all such counterparts shall
constitute but one instrument.
11.13 Benefit of Agreement. The rights and obligations of Buyer under this
agreement shall inure to each of the Buyer Beneficiaries, each of which is an
Affiliate of Buyer. In the event any of the Buyer Beneficiaries no longer meets
the definition of an Affiliate of Buyer, it will automatically and without
further action will no longer be subject to the rights and obligations of this
Agreement. Except as specifically set forth herein, this Agreement does not
confer any enforceable rights or remedies upon any person or entity, other than
the Parties. Notwithstanding the foregoing, each Buyer Beneficiary must execute
and deliver to Seller or its designated Affiliate the form of Affiliate Addendum
attached hereto as Exhibit A before it is entitled to purchase CARBO Products
pursuant to this Agreement.
11.14 Disclaimer of Consequential Damages. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS AGREEMENT, NEITHER PARTY SHALL UNDER ANY
CIRCUMSTANCES BE LIABLE TO THE OTHER FOR CONSEQUENTIAL, INCIDENTAL, SPECIAL OR
EXEMPLARY DAMAGES ARISING OUT OF OR RELATED TO ANY TRANSACTION CONTEMPLATED
UNDER THIS AGREEMENT, WHETHER IN AN ACTION BASED ON CONTRACT, TORT (INCLUDING
NEGLIGENCE OR STRICT LIABILITY) OR ANY OTHER LEGAL THEORY, INCLUDING, BUT NOT
LIMITED TO, LOSS OF ANTICIPATED PROFITS OR BENEFITS OF USE OR LOSS OF BUSINESS,
EVEN IF A PARTY IS APPRISED OF THE LIKELIHOOD OF SUCH DAMAGES OCCURRING.
[Remainder of page left intentionally blank;
Signature page follows]

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

                  CARBO CERAMICS INC.       HALLIBURTON ENERGY SERVICES INC.  
By:
  /s/ Gary A. Kolstad       By:   /s/ Jonathan Lewis
 
               
Name:
  Gary A. Kolstad       Name:   Jonathan Lewis
Tile:
  President & CEO       Tile:   Vice President, WPS

21



--------------------------------------------------------------------------------



 



EXHIBIT A - AFFILIATE ADDENDUM
The following shall be the form of agreement executed by the Buyer Beneficiaries
(hereinafter referred to as “Buyer Affiliate”), and if necessary for the
purposes of local law, the foreign Affiliates of Seller pursuant to Article 2.1
of the Agreement. Otherwise, Seller may sign this Agreement directly with each
Buyer Beneficiary in place of a Seller Affiliate, or elect to have the Agreement
signed by a Seller Affiliate.
AFFILIATE ADDENDUM
This Affiliate Addendum (“Addendum”) is made on ___(the “Effective Date”) by and
between:
                                             , whose principal offices are
located at                      (“Buyer Affiliate”), and whose principal offices
are located at                      (“Seller” or “Seller Affiliate”).
WHEREAS, Buyer Affiliate wishes to purchase Product from Seller Affiliate and
Seller Affiliate is willing to sell the Product pursuant to the terms and
conditions set forth in this Addendum.
NOW, THEREFORE, Seller Affiliate and Buyer Affiliate, in consideration of the
mutual covenant contained herein, and for other good and valuable consideration,
the receipt of which is hereby acknowledged, agree as follows:
1. This Addendum adopts and incorporates by reference all of the terms and
conditions of the Proppant Supply Agreement, including all attachments,
exhibits, and subsequent amendments (if any) (the “Agreement”) between
Haliburton Energy Services, Inc. (“Halliburton”) and CARBO Ceramics Inc.
(“Seller”) effective as of XXXXXXXXXXXXX (“Effective Date”).
2. All capitalized terms used in this Addendum and not otherwise defined shall
have the meanings given to such terms in the Agreement.
3. Seller Affiliate and Buyer Affiliate agree that purchases of Product will be
conducted in accordance with, and be subject to, in order of priority, the
following terms and conditions: (i) this Addendum, (ii) the Agreement and
(iii) any applicable Service Order or Purchase Order that is not in conflict or
inconsistent with the Agreement and the other exhibits and attachments thereto.
In the event that the Agreement is terminated, this Addendum shall terminate
except in respect of CARBO Product previously ordered and accepted under this
Addendum, which shall expire in accordance with the applicable Service Order for
that particular purchase of Product. Unless otherwise agreed, sales of CARBO
Product by Seller Affiliate under this Addendum shall be invoiced by Seller
Affiliate to Buyer Affiliate in the currency permitted in Section 3.4 of the
Agreement.
4. [INSERT ANY CHOICE OF LAW OR LOCAL SPECIFICS FOR THE COUNTRIES OF THE
AFFILIATES.]
IN WITNESS WHEREOF, Seller Affiliate and Buyer Affiliate, through duly
authorized representatives, have executed this Addendum as of the Effective Date
set forth hereinabove.
[Remainder of page left intentionally blank;
Signature page follows]

22



--------------------------------------------------------------------------------



 



                 
By:
          By:    
 
               
 
               
Name:
          Name:    
 
               
 
               
Tile:
          Tile:    
 
               

23



--------------------------------------------------------------------------------



 



Exhibit 10.3
EXHIBIT B
SELLER’S TERMS AND CONDITIONS
CARBO CERAMICS INC.
TERMS AND CONDITIONS OF SALE
1. AGREEMENT OF SALE, ACCEPTANCE: Any acceptance contained herein is expressly
made conditional on Buyer’s assent to any terms contained herein that are
additional to or different from those proposed by Buyer in its purchase order
and, hence, any terms and provisions Buyer’s purchase order which are
inconsistent with the terms and conditions hereof shall not be binding on the
Seller. Unless Buyer shall notify Seller in writing to, the contrary as soon as
practicable after receipt hereof, acceptance of the terms and conditions hereof
by Buyer shall be deemed made and, in the absence of such notification, the sale
and shipment by the Seller of the goods covered hereby shall be conclusively
deemed to be subject to the terms and conditions hereof.
2. ENTIRE CONTRACT: This contract constitutes the final and entire agreement
between Seller and Buyer and any prior or contemporaneous understandings or
agreements, oral or written, are merged herein.
3. PRICES: The price to be paid by Buyer shall be the price in effect at the
date of actual delivery of the goods unless otherwise specified in writing by
Seller.
4. TAXES: The price of the goods does not include sales, use, excise, ad
valorem, property or other taxes now or hereafter imposed, directly or
indirectly, by any governmental authority or agency with respect to the
manufacture, production, sale, delivery, consumption or use of the goods covered
by this contract. Buyer shall pay such taxes directly or reimburse Seller for
any such taxes which it may be required to pay.
5. PAYMENT: The specific terms of payment are as specified in writing by Seller.
If the Buyer shall fail to make any payments in accordance with the terms and
provisions hereof, the Seller, in addition to its other rights and remedies, but
not in limitation thereof, may, at its option, defer shipments or deliveries
hereunder, or under any other contract with the Buyer, except upon receipt of
satisfactory security or of cash before shipment.
6. SHIPMENT; RISK OF LOSS; TITLE: The goods shall be shipped f.o.b. Seller’s
shipping points. Risks of loss pass to Buyer upon delivery to the carrier. Title
shall pass to Buyer on delivery to the carrier.
7. DELIVERIES: The date of delivery provided herein is an approximation based on
Seller’s best judgment and prompt receipt from the Buyer of all necessary data
regarding the goods. Unless otherwise expressly stated, Seller shall have the
right to deliver all of the goods at one time or in portions from time to time
within the time of delivery herein provided. The delivery of nonconforming
goods, or a default of any nature, in relation to one or more installments of
this contract shall not substantially impair the value of this contract as a
whole and shall not constitute a total breach of the contract as a whole,.
8. DELAYS IN DELIVERIES: Seller shall, be excused for delay in delivery, may
suspend performance and shall under no circumstances be responsible for failure
to fill any order or orders when due to acts of God or of the public enemy:
fires, floods, riots, strikes, freight embargoes or transportation delays, ,
inability to secure fuel, material supplies, or power on account of general
market shortages thereof, any existing or future laws, or acts of the Federal or
of any State Government (including superficially but not exclusively any orders,
rules or regulations issued by any official or agency of any such government)
affecting the conduct of Seller’s business, any cause beyond Seller’s reasonable
control.
9. WARRANTY: Seller warrants that the goods manufactured by the Seller when
shipped are free from defects in materials and workmanship, provided, however,
Seller shall have no obligation or liability under this warranty unless it shall
have received prompt written notice specifying such defect no later than one
(1) year from the date of shipment. In the event of defects developing within
that period under normal and proper use, Buyer agrees that its sole and
exclusive remedy shall require only that the Seller, at its option, repair,
modify or replace the non-

24



--------------------------------------------------------------------------------



 



conforming goods f.o.b. Seller’s plant or accept the return of the
non-conforming goods and refund the purchase price or part thereof, giving
effect to the use or value received by Buyer. No goods shall be returned to
Seller without Seller’s prior written consent. In no event will Seller be liable
for any damages, including consequential damages, resulting from the use of the
product.
THE WARRANTY SPECIFIED IN THIS PARAGRAPH IS THE SOLE AND EXCLUSIVE WARRANTY
RELATING TO THE GOODS AND IS IN SUBSTITUTION FOR AND IN LIEU OF ANY AND ALL
WARRANTIES, EXPRESS OR IMPLIED OR STATUTORY, INCLUDING THE WARRANTY OF
MERCHANTABILITY AND THE WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, AS WELL AS
ANY WARRANTY ARISING FROM COURSE OF DEALING, PERFORMANCE OR USAGE OF TRADE.
10. LAWS, CODES, REGULATIONS, SAFETY DEVICES: Compliance with laws, codes and
regulations relating to the goods and their uses is the sole responsibility of
Buyer, and Seller makes no warranty or representation with respect thereto.
Buyer assumes the responsibility for providing and installing any and all
devices for protection, of safety, health and the environment and shall
indemnify and hold harmless Seller against all expense, loss, or damage which
Seller may incur or sustain as a result of Buyer’s failure to do so, including
associated legal costs and expenses. Buyer will not export or re-export the
goods from the place and country of destination listed on Buyer’s initial order
form without Seller’s express prior and express written permission.
11. PATENTS: Seller shall, at its own expense, assume the defense of any claim,
suit or other proceeding brought against Buyer upon a claim that the goods
furnished under this contract constitutes an infringement of any patent of the
United States. Buyer agrees to cooperate in the defense of any such proceeding
and to provide information, assistance and authority necessary, therefor. Should
the goods in such suit be held to constitute infringement and the use of the
goods enjoined, the Seller shall, at its own expense and at its option, procure
for the Buyer the right to continue using such goods, replace them with
substantially equivalent goods ,modify them so they become non-infringing or
refund the applicable portion of Buyer’s purchase price. Such actions shall
constitute Seller’s sole and exclusive obligation and liability with respect to
infringement of intellectual property rights.
Buyer shall defend, hold harmless, and indemnify Seller against all judgments,
decrees, costs and expenses arising out of any action against Seller or its
suppliers based on a claim that the manufacture or sale of goods hereunder
constitutes infringement of any United States letters patent, if such goods were
manufactured pursuant to Buyer’s proprietary designs, specifications and/or
formulae and were not normally offered for sale by Seller, provided, however,
Seller shall give prompt written notice of the claim or action and Seller shall
give Buyer authority, information and assistance at Buyer’s expense.
12. LIABILITY: In no event shall Seller’s obligation and liability under this
contract extend to indirect, punitive, special, incidental or consequential
damages or losses Buyer may suffer or incur in connection therewith, such as but
not limited to loss of revenue or profits, damages or losses as a result of
Buyer’s inability to operate, or shut down of its plant or operations, loss of
use of the goods or associated goods or cost of substitute goods, facilities or
services, inability to fulfill contracts with third parties, injury to good
will, claims of customers and the like, nor shall it extend to damages or losses
Buyer may suffer or incur as a result of claims, suits or other proceedings made
or instituted against Buyer by third parties, whether public or private in
nature.
13. BUYER’S DEFAULT; TERMINATION: Buyer shall be liable to Seller for all
damages or losses, including loss of reasonable profits, and for costs and
expenses, including attorney’s fees, sustained by Seller and arising from
Buyer’s default under, or breach of, any of the terms and conditions of this
contract. In the event of any such default or breach, Seller may, without any
obligation or liability to Buyer, terminate this contract forthwith by written
notice to Buyer and such action by Seller shall not be deemed a waiver of any
right or remedy with respect to such default or breach.

25



--------------------------------------------------------------------------------



 



14. ASSIGNMENT: No right or interest in this contract shall be assigned by Buyer
without prior written agreement by the Seller. No delegation of any obligation
owed, or the performance of any obligation by the Buyer shall be made without
prior written agreement by the Seller.
15. LAW GOVERNING: The interpretation and performance of this contract shall be
in accordance with and shall be controlled by the laws of the State of Texas,
without reference to the conflict of laws provisions thereof, and specifically
excludes the U.N. Convention on Contracts for International Sale of Goods.
16. MODIFICATIONS; WAIVER: No waiver, alteration or modification of any of the
provisions hereof shall be binding on the Seller unless made in writing and
agreed to by a duly authorized official of the Seller. No waiver by the Seller
of any one or more defaults by the Buyer in the performance of any provisions of
this contract shall operate or be construed as a waiver of any future default or
defaults, whether of a like or of a different character.
17. ATTORNEY’S FEES: If suit or action is filed by Seller to enforce the
provisions hereof or otherwise with respect to the subject matter of this
contract, the Seller, in addition to its other rights and remedies, but not in
limitation thereof, shall be entitled to recover reasonable attorneys’ fees as
fixed by the trial court, and if any appeal is taken from the decision of the
trial court, reasonable attorneys’ fees as fixed by the appellate court.
18. Import and Export Compliance. Seller agrees that, in performance under this
Agreement, it is solely responsible for its required compliance with any
applicable trade restriction and export laws and regulations of the United
States and the jurisdiction in which Seller’s shipment of goods originates. When
the goods (or part thereof) are subject to export control laws and regulations
imposed by the United States or a government where Seller’s shipment originates,
Seller will upon request provide Buyer with applicable Export Commodity
Classification Numbers and harmonized Tariff Schedule Numbers per goods for
export including certificates of manufacture in accordance with the origin rules
imposed by such governmental authority. If said Goods are eligible for
preferential tax or tariff treatment (such as free trade or international
agreement), Seller will use reasonable efforts to provide Buyer with the
documentation required to participate in said treatment to the extent such
documentation is in Seller’s possession and can be generated or provided by
Seller’s existing infrastructure systems and administrative staff.
19. Fair Labor Standards Act. Contractor shall comply with the Fair Labor
Standards Act including the requirement to pay a statutory minimum wage to its
employees. Pursuant to the 1986 Immigration Reform and Control Act, Contractor
shall verify that each of its employees is authorized to work in the United
States and shall require signed I-9 forms from each employee as well as proof of
identity and authorization to work documents. Such I-9 forms will be maintained
by Contractor as required by law and will be available for inspection by the
Company upon the Company’s written request to inspect such records

26



--------------------------------------------------------------------------------



 



EXHIBIT C
DISTRIBUTION NETWORK
Arflow- located in Argentina

27



--------------------------------------------------------------------------------



 



EXHIBIT D
GEOGRAPHIC REGIONS

i.   USA Core Area 1 (TX - [excluding S. TX], LA, OK, AR, MS, KS)   ii.   USA
Area 2 (South TX)   iii.   USA Area 3 (New Mexico)   iv.   USA Area 4 (North
Rockies - Williston)   v.   USA Area 5 (South Rockies - Worland, Rock Springs)  
vi.   USA Area 6 (California)   vii.   USA Area 7 (Alaska)   viii.   USA Area 8
(North East)   ix.   Canada-Alberta   x.   Canada- British Columbia   xi.  
Canada- East Coast   xii.   Mexico   xiii.   Russia   xiv.   China   xv.   Other
International

28



--------------------------------------------------------------------------------



 



EXHIBIT E
SELLER PRODUCT LINES
AND BASE SELLING PRICE EXAMPLE
Seller Product Lines:
CARBOECONOPROP®
CARBOLITE®
CARBOPROP®
CARBOHSP®
CARBOHYDROPROP™
CARBOBOND®
Base Selling Price Example:
[***]

29